Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 11/24/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to during programming of memory cells of the one sub-block, determine a first program voltage which is applied to memory cells of one of the rows of the one sub- block when threshold voltages of the memory cells of the one of the rows exceed a verify voltage; and determine a program parameter for programming another sub-block of the block based on the first program voltage and a position of the another sub-block in the block, wherein the one of the rows is a first distance from an edge of the block, and the another sub-block is a second distance, different than the first distance, from the edge of the block.
4.	With respect to dependent claims 2-9, since these claims are depending on claim 1, therefore claims 2-9 are allowable subject matter.
	With respect to independent claims 10, there is no teaching, suggestion, or motivation for combination in the prior art to during programming of memory cells of the one sub-block, determine a first program voltage which is applied to memory cells of one of the rows of the one sub- block when threshold voltages of the memory cells of the one of the rows exceed a verify voltage; and determine a program parameter for programming another sub-block of the block Attorney Docket No.: SAND-02330US2WDA-4150-ii-US sand/2330us2/ 2330us2-app-55- based on the first program voltage and a position of the another sub-block in the block, wherein the one of the rows is a first distance from an edge of the block, and the another sub-block is a second distance, different than the first distance, from the edge of the block.
6.	With respect to dependent claims 11-15, since these claims are depending on claim 10, therefore claims 11-15 are allowable subject matter. 
7.	With respect to independent claims 16, there is no teaching, suggestion, or motivation for combination in the prior art to during the programming, determining a first program voltage which is applied to memory cells of one of the rows when threshold voltages of the memory cells of the one of the rows exceed a verify voltage; and determining a program parameter for programming another sub-block of the block based on the first program voltage and a position of the another sub-block in the block, wherein the one of the rows is a first distance from an edge of the block, and the another sub-block is a second distance, different than the first distance, from the edge of the block.
8.	With respect to dependent claims 17-20, since these claims are depending on claim 16, therefore claims 17-20 are allowable subject matter. 
 



Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, PARK et al (Pub. No.:  US 2010/0124120), LEE et al (Pub. No.:  US 2018/0158528).
		PARK et al (Pub. No.:  US 2010/0124120) shows different channel width in one string.
LEE et al (Pub. No.:  US 2018/0158528) shows different writing voltage at different regions.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




HY
03/26/2021
/HAN YANG/
Primary Examiner, Art Unit 2824
.